MORRISON, Judge.
This is an appeal from an order of the District Court of Dallas County remanding relator to the custody of an agent of the State of Mississippi.
The warrant of the Governor of this State, regular on its face, was introduced and made out a prima facie case authorizing extradition. Ex parte Emmons, Tex.Cr.App., 322 S.W.2d 534, and Ex parte Williams, Tex.Cr.App., 333 S.W.2d 146.
Appellant did not testify or offer any evidence, and no brief has been filed on his behalf.
The judgment is affirmed.
WOODLEY, P. J., absent.